NON-AQUEOUS ELECTROLYTE SECONDARY BATTERY
DETAILED ACTION

Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 1-7 are pending, wherein claim 1 is amended. Claims 1-7 are being examined on the merits in this Office action.

Specification
The title as amended is acknowledged and accepted.

Claim Objections
Claim 1 is objected to because of the following:
and 70 or less” should read “in a range of 30% or more to 70% or less”. Further, there should be a conjunction word, such as “and”, before “wherein a porosity of …”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hatayama et al. (JP 2016072120 A, whose English machine translation is being used for citation purposes, hereafter Hatayama) in view of Ito et al. (US 20170229743 A1, hereafter Ito).
Regarding claim 1, Hatayama teaches a nonaqueous electrolyte secondary battery comprising a positive electrode, a negative electrode and a separator disposed between the positive electrode and the negative electrode ([0001]-[0002]),
wherein the separator has a multilayer structure including a porous resin substrate (“porous substrate layer (A)”, see [0012]-[0014]), a first filler layer (“layer (C)”, see, e.g., [0076]) containing phosphate particles ([0076], line 908; one of skilled in the art would readily appreciate a phosphate is composed of phosphate particles), and a second filler layer (“porous layer (B)”, see [0076] and [0044]-[0048]) containing inorganic particles (“inorganic filler (b-2)” particles, which may be preferably boehmite particles ([0044]-[0048]). According to the instant specification, boehmite particles have a higher melting point (higher heat resistance as claimed) than the phosphate particles. Thus, Hatayama implicitly teaches the boehmite particles has a higher heat resistance than the phosphate salt particles.


    PNG
    media_image1.png
    720
    1280
    media_image1.png
    Greyscale


The “I” above teaches “the second filler layer is disposed on the porous resin substrate” as claimed, and the “I” or “II” above teaches “the first filler layer is disposed on the porous resin substrate or the second filler layer” as claimed.
Hatayama further teaches the first filler layer (C), when it is formed on only one side (See “I” and “II” above), is in contact with the negative electrode ([0117]: lines 1499-1501), reading on “a surface of the first filler layer faces a surface of the negative electrode” as claimed. 
Hatayama is silent to the instantly claimed BET specific surface area of the phosphate particles being in a range of 5 m2/g or more and 100 m2/g or less. However, in the same field of 2/g to 50 m2/g is contained in a layer disposed on the surface of a separator, which secures a wide contact area between the inorganic phosphate compound and nonaqueous electrolyte and an effects at a higher level ([0042]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have incorporated the teachings of Ito into Hatayama such that the phosphate salt particles have a specific surface area of 5 m2/g to 50 m2/g, as taught by Ito, in order to at least secure a wide contact area between the phosphate particles and nonaqueous electrolyte ([0042], Ito). The range of 5 m2/g to 50 m2/g reads on the instantly claimed range of “5 m2/g or more and 100 m2/g or less”.
Hatayama further teaches a porosity of the porous resin substrate is in a range of 25% or more to 95% or less ([0022]), overlapping the instantly claimed range of 30% or more to 70% or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claims 2 and 3, see the rejection of claim 1 (the above drawings “I” and “II”). 
Regarding claim 4, Hatayama in view of Ito teaches the non-aqueous electrolyte secondary battery according to claim 1, and the above-mentioned range of 5 m2/g to 50 m2/g overlaps the instantly claimed range of 20 m2/g or more and 100 m2/g or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 5, Hatayama in view of Ito teaches the non-aqueous electrolyte secondary battery according to claim 1, wherein the phosphate particles comprise lithium phosphate particles ([0078]-[0079]: PO3- and Li+).
claim 6, Hatayama in view of Ito teaches the non-aqueous electrolyte secondary battery according to claim 2, and further teaches the particle size of the phosphate may be preferably in the range of 0.2 µm to 2 µm ([0080]), reading on the instantly claimed average particle size of the phosphate particles being 0.05 µm to 1 µm. The range of 0.2 µm to 2 µm overlaps the instantly claimed range of 0.05 µm to 1 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Hatayama further teaches the average pore size of the substrate may be preferably in the range of 0.03 µm to 0.7 µm ([0021]). Thus, the ratio of the average particle size of the phosphate particles to the average pore size of the substrate is in the range of about 0.29 to 67 (i.e., 0.2/0.7=0.29; 2/0.03=67), which overlaps the instantly claimed range of less than 1 (i.e., the average particle size of the phosphate salt particles is smaller than the average pore size of the substrate). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claim 7, Hatayama in view of Ito teaches the non-aqueous electrolyte secondary battery according to claim 3, and further teaches the particle size of the phosphate may be preferably in the range of 0.2 µm to 2 µm ([0080]), reading on the instantly claimed average particle size of the phosphate particles being 0.05 µm to 1 µm. The range of 0.2 µm to 2 µm overlaps the instantly claimed range of 0.05 µm to 1 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
prima facie case of obviousness exists. See MPEP § 2144.05 (I).

Double Patenting
The double patenting rejection set forth in the previous rejection is hereby withdrawn in view of the claim amendment.

Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive.
Applicant's arguments are based on the claims as amended. The amended claims have been addressed in the new rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/ZHONGQING WEI/Primary Examiner, Art Unit 1727